          Case 7:15-cv-08650-KMK Document 63 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Re: Civil Cases

 19cv10315
 19cv11288
 19cv11241                                                NOTICE OF TELECONFERENCE
 20cv782                                                        INFORMATION
 20cv39
 19cv7084
 15cv8650


KENNETH M. KARAS, United States District Judge:

        For the week of August 24, 2020, the Court will hold all civil conferences, hearings,

and/or oral arguments by telephone. Counsel shall call the following number at the designated

time:

        Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

        Please enter the conference as a guest by pressing the pound sign (#).

        Given that much of the Court is operating remotely and has limited mail capability,

counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the

pro se party of the above teleconference information. Counsel in any pro se inmate cases shall

ensure that the pro se party is on the line before calling the above-referenced number.

        For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.
          Case 7:15-cv-08650-KMK Document 63 Filed 08/21/20 Page 2 of 2




       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:   August 21, 2020
          White Plains, New York

                                                         KENNETH M. KARAS
                                                        United States District Judge




                                               2
